JOSEPH TYREE GLANTON,                  )
                                       )
      Plaintiff/Respondent/            )
      Appellee,                        )
                                       )      Appeal No.
                                       )      01-A-01-9601-PB-00013
VS.                                    )
                                       )      Davidson Probate
                                       )      No. 85D-2766
BRENDA RICHARDSON GLANTON,             )
(CHERRY)                               )

      Defendant/Petitioner/
      Appellant.
                                       )
                                       )
                                       )
                                                                 FILED
                                                                 September 6, 1996

                    COURT OF APPEALS OF TENNESSEE             Cecil W. Crowson
                      MIDDLE SECTION AT NASHVILLE            Appellate Court Clerk



APPEALED FROM THE PROBATE COURT OF DAVIDSON COUNTY
AT NASHVILLE, TENNESSEE

THE HONORABLE MARIETTA M. SHIPLEY, JUDGE




ROBERT A. ANDERSON
2021 Richard Jones Road, Suite 350
Nashville, Tennessee 37215
      Attorney for Plaintiff/Respondent/Appellee

TIMOTHY L. TAKACS
201 Walton Ferry Road
Hendersonville, Tennessee 37077-0364
     Attorney for Defendant/Petitioner/Appellant




                   AFFIRMED IN PART; REVERSED IN PART;
                             AND REMANDED




                                              BEN H. CANTRELL, JUDGE


CONCUR:
TODD, P.J., M.S.
LEWIS, J.
                                  OPINION


              This appeal involves a post-divorce contempt proceeding.               The

appellant, Mrs. Brenda Cherry, filed an unverified complaint in the Probate Court for

Davidson County seeking to recover unpaid child support from her former husband,

Mr. Songoleke Kurante Kotunu (formerly Joseph Tyree Glanton). Mr. Kotunu filed a

Motion to Dismiss arguing the Complaint was defective since Mrs. Cherry had not

verified it. The probate court agreed with Mr. Kotunu, and dismissed Mrs. Cherry’s

suit. The court also awarded Mr. Kotunu his attorneys fees. Mrs. Cherry asserts on

appeal that the probate court erred by requiring her to have verified her complaint, and

in granting Mr. Kotunu’s attorneys fees. We partially disagree with Mrs. Cherry, and

therefore affirm the probate court in part.



                                              I.



              In 1986 the Davidson County Probate Court granted the parties a

divorce. The court awarded custody of their minor child to Mrs. Cherry, and ordered

Mr. Kotunu to pay child support. On April 10, 1995, Mrs. Cherry filed a Complaint in

the Davidson County Probate Court against Mr. Kotunu, alleging that he was in

contempt of the probate court’s order requiring him to pay support. The Complaint

prayed that the court sentence him “to the workhouse for a period of six months or

until he purges himself of contempt.”



              In response to Mrs. Cherry’s complaint Mr. Kotunu filed a Motion to

Dismiss pursuant to Tenn.R.Civ.P. 12.02(1).          Mr. Kotunu’s defensive pleading

asserted that the court did not have jurisdiction over the subject matter because Mrs.

Cherry had not verified her Complaint. The trial court held that in a suit of this nature,

Tenn. Code Ann. § 21-1-108(2)(B)(I) requires litigants to verify their contempt



                                          -2-
complaints. The court dismissed Mrs. Cherry’s suit and awarded Mr. Kotunu his

attorneys fees.



                                           II.



              We begin our determination by observing the law surrounding the

verification of complaints. Tenn.R.Civ.P. 11 provides that “except when otherwise

specifically provided for by rule or statute, pleadings need not be verified or

accompanied by affidavit.” Tenn. Code Ann. § 36-4-107 requires spouses to verify

their petitions for divorce by affidavit, unless they claim irreconcilable differences as

the grounds for the suit.

              In Jones v. Jones, this Court stated:

              The original proceeding is one of divorce. As such, it and all
              subsequent proceedings thereunder are inherently equitable
              in nature. Even though the matter is tried in the Circuit Court,
              it is yet a Chancery matter. In hearing matters of this nature,
              the Circuit Judge is clothed with all the powers of a
              Chancellor and the matter is tried as a Chancery matter and
              governed by the rules of the Equity Court. (Emphasis
              supplied.)

486 S.W.2d 927, 931 (Tenn. Ct. App. 1972); citing Broch v. Broch, 164 Tenn. 219, 47
S.W.2d 84 (1932); Kizer v. Bellar, 192 Tenn. 540, 241 S.W.2d 561 (1951).



              In this appeal the Complaint sought the recovery of unpaid child support

awarded in the original divorce.       Thus, we consider the case a “subsequent

proceeding” to the original divorce and therefore, equitable in nature.



              In Tennessee courts in divorce and support proceedings sit as courts

of equity. Hoyle v. Wilson, 746 S.W.2d 665, 671 (Tenn. 1988); citing Kizar v. Bellar,

192 Tenn. at 545, 241 S.W. at 563; Mayer v. Mayer, 532 S.W.2d 54, 58 (Tenn. Ct.

App. 1975). We recognize that the substantive law governing divorce in Tennessee

is purely statutory, and that divorce is not “a proceeding in equity in the traditional



                                          -3-
sense.” Atchley v. Atchley, 585 S.W.2d 614, 619 (Tenn. App. 1978). The Tennessee

Supreme Court in Lingner v. Lingner stated:

              Although a divorce suit is in the nature of a suit in equity . . .
              nevertheless a divorce suit is Sui generis. The procedure is
              controlled by statute. Pleading and practice in divorce cases,
              as governed by statute, differ in many particulars from
              pleading and practice in equity cases generally . . . such
              cases stand upon grounds peculiar to themselves, and do not
              fall within the ordinary rules governing chancery proceedings.

56 S.W.2d 749, 751 (Tenn. 1933); citing Hackney v. Hackney, 28 Tenn. (9 Humph.)

450 (1848).



              Despite cases describing divorce as a proceeding which is not equitable

in the “traditional sense,” Atchley v. Atchley at 619, the Tennessee Supreme Court

has repeatedly held that courts in divorce cases sit as courts of equity. Hoyle v.

Wilson, at 671. They also hold that divorces are in the “nature of chancery.” Broch

v. Broch, 47 S.W.2d 84 (Tenn. 1932); Linger v. Linger at 751, Browder v. Browder,

221 S.W.2d 526, 527 (Tenn. 1949); Kizer v. Kizer, 241 S.W.2d 561, 563 (Tenn. 1951).



              Our Supreme Court has also held that divorces “are tried according to

the forms of chancery and for all intents and purposes are chancery proceedings.”

Ballard v. Ballard, 455 S.W.2d 592, 593 (Tenn. 1970). Therefore, despite the

statutory basis of divorce, trial courts who hear divorce actions sit in equity, and the

proceedings are most appropriately tried as chancery matters.



              Contempt actions in chancery court follow the statutory guidelines set

forth in Tenn. Code Ann. § 21-1-108 which states:

                    The rules of practice of the chancery court, made by
              the chancellors, are by this Code made such, as follows:
              ...
                    (2) CONTEMPT
              ...

              (B) In all cases of contempt committed not in the presence of
              the court, the mode of procedure shall be as follows:



                                            -4-
              (I) A petition shall be filed stating the contempt complained of
              supported by affidavit, together with such exhibits and returns
              of officers, or certified copies thereof, as may fully show how
              the contempt arose. (Emphasis supplied.)



              Because this case involved a subsequent proceeding to a divorce it

should be tried as an equitable matter. Litigants in chancery court must support their

petitions for contempt with affidavits. Because Mrs. Cherry did not verify her petition

we affirm the trial court’s decision to dismiss it.



                                            III.



              We now turn to the issue of attorneys fees. Ordinarily, a litigant cannot

collect his attorney’s fees from his adversary, despite the merits of the suit or

defenses to it. Corinth Bank & Trust Co. v. Security Nat’l Bank, 252 S.W. 1001 (Tenn.

1923). The prevailing party cannot obtain attorneys fees absent: (1) a statute or rule

of court, or (2) contractual provisions between the litigants. Local 984, Int’l Bhd. of

Teamsters v. Humko Co., 287 F.2d 231 (6th Cir.) cert. denied, 366 U.S. 962, 81 S. Ct.
1922, 6 L. Ed. 2d 1254 (1961).



              The probate court awarded the defendant, Mr. Kotunu, his attorneys

fees. However, the court did not provide any authority to support the award. Mrs.

Cherry objected, and requested a hearing which the trial court granted. Mr. Kotunu

filed a response to Mrs. Cherry’s objection and claimed that Tenn. Code Ann. § 36-5-

103(c) empowered the probate court to award attorneys fees. That statute states:

              The plaintiff spouse may recover from the defendant spouse,
              and the spouse or other person to whom custody of the child,
              or children is awarded may recover from the other spouse
              reasonable attorney fees incurred in enforcing any decree for
              alimony and/or child support, or in regard to any suit or action
              concerning the adjudication of the custody or the change of
              custody of any child, or children, of the parties, both upon the
              original divorce hearing and at any subsequent hearing,
              which fees may be fixed and allowed by the court, before



                                             -5-
              whom such action or proceeding is pending, in the discretion
              of such court. (Emphasis supplied.)



              Notably, the statute does not state that a defendant spouse may recover

from a plaintiff spouse. Further, fee awards under subsection Tenn. Code Ann. § 36-

5-103(c) are not primarily for the benefit of the custodial parent but to facilitate a

child’s access to the courts. Sherrod v. Wix, 849 S.W.2d 780 (Tenn. Ct. App. 1992).

This appeal involves a defendant spouse recovering from a plaintiff spouse who is

attempting to enforce a decree for child support. Thus, Tenn. Code Ann. § 36-5-

103(c) does not provide a statutory basis for Mr. Kotunu’s award.



              In his response to Mrs. Cherry’s objection Mr. Kotunu also cited Gaddy

v. Gaddy, 861 S.W.2d 236 (Tenn. Ct. App. 1993), a case involving a petition to modify

a custody arrangement. The petitioning spouse prevailed and the court awarded him

attorneys fees pursuant to Tenn. Code Ann. § 36-5-103(c). Thus, unlike this case, the

court awarded a plaintiff his fees.



              Mr. Kotunu cites three cases in his appellate brief to support his

assertion that “[u]nder Tennessee law the trial court is vested with wide and broad

discretion in the allowance of attorneys fees in divorce and post-divorce domestic

proceedings.” The first of these, Elliot v. Elliot, involved a husband who petitioned the

court to modify his final divorce decree. 825 S.W.2d 87, 92 (Tenn. Ct. App. 1991).

The court refused, and awarded his former wife her attorney’s fees saying “[i]t was the

husband who brought this litigation forcing the wife to seek counsel.” Id. On its face

Elliot appears to provide Mr. Kotunu the precedent needed to obtain attorneys fees.

However, the Elliot court cited Threadgill v. Threadgill as its supporting authority. 740
S.W.2d 419, 426 (Tenn.Ct.App. 1987). We believe the Elliot Court mistakenly relied

on Threadgill v. Threadgill.




                                          -6-
              Threadgill v. Threadgill involved a petitioner seeking, among other

things, child support arrearage. The court in Threadgill awarded the petitioner her

attorneys fees but did not refer to Tenn. Code Ann. § 36-5-103(c). The Threadgill

court did state:

              The trial court is vested with wide discretion in matters of the
              allowance of attorney’s fees, and this Court will not interfere
              except upon a showing of an abuse of that discretion.

Id., citing Marmino v. Marmino, 238 S.W.2d 105 (Tenn.Ct.App. 1950).

              In Marmino this Court stated:

              The Court is vested with wide discretion in matters of divorce,
              alimony and attorney’s fee, custody and support of minor
              children and appellate courts will not interfere except upon a
              clear showing of an abuse of that discretion.

Id. at 105; citing Banks v. Banks, 18 Tenn.App. 347, 77 S.W.2d 74 (Tenn. 1934);

Walden v. Walden, 13 Tenn. App. 337 (1930); Riley v. Riley, 9 Tenn.App. 643 (1929).



              We have reviewed Banks, Riley, and Walden. None of these cases

provide the authority to extend attorneys fees to a defendant spouse in a subsequent

proceeding to a divorce. Therefore, we do not view Threadgill v. Threadgill or Elliot

v. Elliot as supporting case law for Kotunu’s assertion that the trial court’s award of

attorneys fees were proper. Accordingly, we reverse the award.



                                           IV.



              For the foregoing, we affirm the lower court’s dismissal of the petition for

contempt. We reverse the award of attorney’s fees and remand the cause to the

Probate Court of Davidson Court for any further necessary proceedings. Tax the

costs on appeal to the parties equally.



                                           _______________________________
                                           BEN H. CANTRELL, JUDGE

CONCUR:


                                          -7-
_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION




_______________________________
SAMUEL L. LEWIS, JUDGE